Boulevard Díaz Ordaz KM 3.33 L-1,Colonia Unidad San Pedro, C.P. 66215 Garza García, N.L. México Tel.+52 (81) 8114.0000Fax Server +52 (81)8114.1919 Ext. 81226www.axtel.com.mx February 20, 2009 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance Mail Stop Washington, DC 20549 Attn: Robert Bartelmes Senior Financial Analyst RE: Axtel, S.A.B. de C.V. Amendment No. 1 to Form 20-F for the year ended December 31, 2007 Filed January 22, 2009 File No. 333-114196 Dear Mr. Bartelmes, Reference is hereby made to your letter dated January 27, 2009, whereby the Securities and Exchange Commission (the “SEC”) requires Axtel, S.A.B. de C.V. (the “Company”) to provide further disclosure and/or explanation of certain information presented in our Amendment No. 1 to Form 20-F for the year ended December 31, 2007 (“Form 20-F/A No. 1”).In that regard, the Company has carefully reviewed your comments and requirements and is filing along with this letter an Amendment No. 2 to its Form 20-F for the year ended December 31, 2007 (“Form 20-F/A No. 2”), reflecting its responses to such comments.In connection with that filing we have reproduced your comments below and note the following with respect to our responses thereto: Comment: Item 15 Controls and Procedures Management’s Annual Report on Internal Control over Financial Reporting, page 80 1.
